Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.

Drawings
2.	The drawings filed on 05/30/2019 are acceptable for examination proceedings.

Specification
3.	The specification filed on 05/30/2019 is acceptable for examination proceedings.

Examiner Notes
4.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Internet Communications
5. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan et al. (US Pub. No. US 2020/0153701 A1, hereinafter refer as Mohan) in view of Adaska et al. (US Pub. No. US 2019/0392345 A1, hereinafter refer as to Adaska).

Mohan provide executables within a predictive dynamic path selection (PDPS) engine, such as machine learning engine and prediction engine 170, retrieve and execute instructions stored by various data stores that cause microprocessor to perform the operations of machine learning engine and prediction engine. 

Adaska provide training the machine learning model further may include operations, features, means, or instructions for training the machine learning model using the data context associated with the first application, an indication of a user selection in the user interface, or both. Some examples of the method, apparatuses, and non-transitory computer-readable medium described herein may further include operations, features, means, or instructions for determining an updated machine-learned function based on the training and a periodic trigger, a performance-based trigger, a user selection.

As per claim 1,  Mohan a computing system comprising: memory; one or more processing units coupled to the memory; and one or more non-transitory computer readable storage media storing instructions that, when loaded into the memory (fig. 1 depicted client computer 102 includes other hardware elements, such as one or more input devices, memory, processors, and the like and see para. 0010, for example), cause the one or more processing (para. 0010 discloses network device includes a memory configured to store a reference data store, for example); retrieving a data view associated with the request, the data view comprising computer-implementable instructions to: (1) retrieve a first selected portion of data from the data store (para. 0050 discloses microprocessor 102 of SD-WAN appliance 80 may retrieve and execute instructions stored by various data stores that cause microprocessor 102 to perform the operations of PDPS engine 110 and services 131, for example); and (2) filter, and not return in response to the request (para. 0057 discloses other example operations that may be specified with the next hops include filter determination and application, or a rate limiter determination and application, for example); causing the computer-implementable instructions to be executed; receiving query results in response to the execution of the computer-implementable instructions (para. 0066 discloses PDPS engine 110 may query the reference data store 90 and determine that the packet size of 64 bits is already represented in the reference data store 90, for example); and sending the query results as a response to the request (fig. 7 furthermore step 306 and para. 0040 discloses the data carried by QoE probe packets may include one or more of timestamps for sending or receiving a test packet, error estimates for sending or receiving the test packet, a sequence number for sending the test packet, a time-to-live (TTL) value for the test packet, a keepalive packet data unit (PDU), and/or a count of serviced packets, bytes, or subscribers, for example).  

Mohan explicitly failed to discloses a second portion of data selected from the first selected portion of data and comprising data of the first selected portion of data having an indicator that a given data element of the first selected portion of data has been blocked from use.

However, Adaska et al. discloses a second portion of data selected from the first selected portion of data (fig. 3, furthermore para. 0039 discloses information read from the first application 310-a by the plugin 315-a may be passed by the web server 325 to the backend server 330 and on to one or more databases for storage, for example) and comprising data of the first selected portion of data having an indicator that a given data element of the first selected portion of data has been blocked from use (para. 0039 discloses historical data may be stored in a database specific to the first application 310a, in a database supporting machine-learning, or in some other database or data storage system. This data may be retrieved for machine-learning purposes by the action suggestion tool 335. In some cases, if a user selects to perform an action suggested by the plugin 315-a, the action may involve information stored in the application 310-a, for example).



Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Adaska with the teaching of Mohan in order for performing automated action selection of an application e.g. email application, time entry application and word processing application, on a user device [Adaska: Abstract].  

As per claim 2, as applied above, Mohan as modified Adaska discloses wherein the computer-implementable instructions are in a query language (fig. 4 of Mohan depicted for example, microprocessor 102 of SD-WAN appliance 80 may retrieve and execute instructions stored by various data stores that cause microprocessor 102 to perform the operations of PDPS engine 110, sampling module 154, and advanced policy-based routing module 158). 

As per claim 3, as applied above, Mohan as modified Adaska discloses wherein the computer-implementable instructions corresponding to the filter comprise a condition on an attribute of a table in a relational database system (para. 0057, 0059, and 0097, for example).  

As per claim 4, as applied above, Mohan as modified Adaska discloses the operations further comprising: receiving, by the data store, instructions from a retention manager to update a status associated with a record of the data store from an unblocked status to a blocked status (fig. 4 of Mohan depicted PDPS engine 110 may monitor the status of the data flow, for example).  

As per claim 5, as applied above, Mohan as modified Adaska discloses wherein the instructions from a retention manager are based on a data privacy or data protection policy (para. 0085 of Mohan discloses Instances of switching applications to different WAN links may be reduced, as advanced policy-based routing (APBR) engine has access to proactive inputs of WAN link suitability based on the probe packets, and thereby the system may reduce or avoid frequent link switching, for example). 

As per claim 6, as applied above, Mohan as modified Adaska discloses automatically creating the data view in response to receiving the request (fig. 1 of Mohan and furthermore para. 0028 of Mohan discloses any one or more of subscriber devices 16 may request authorization and data services by sending a session request to a gateway device such as SD-WAN appliance 18 or router 8, for example). 

As per claim 7, as applied above, Mohan as modified Adaska discloses wherein the automatically creating the data view is carried out in further response to determining that the request is associated with the machine learning application (fig. 3 of Mohan and furthermore para. 0039 of Mohan discloses For example, historical data may be stored in a database specific to the first application 310a, in a database supporting machine-learning, or in some other database or data storage system. This data may be retrieved for machine-learning purposes by the action suggestion tool 335, for example).  

As per claim 8, as applied above, Mohan as modified Adaska discloses storing the data view (fig. 1 of Adaska depicted a server 120 (e.g., a database server, an application server, a web server, a cloud server, a server cluster, a virtual machine, a physical server, a machine learning server, etc.), a database 130 (e.g., a database, a database system, a data store, a data lake, a cloud-based storage system, etc.), or some combination of these and/or other devices, for example).  

As per claim 9,  Mohan a computing system comprising a memory and one or more processors (para. 0010 discloses the network device also includes one or more processors in communication with the memory, for example) , a method comprising: defining a data view for use with a machine learning application (para. 0070 discloses PDPS engine 110 may predict the flow metrics using a machine learning model, such as a machine learning model that implements one or more of a logistic regression model, a linear discriminant analysis model, a K-Nearest neighbors model, a classification and regression trees model, a Gaussian naive Bayes model, and a support vector machines model, for example), the data view comprising computer-implementable instructions for retrieving data from a database (para. 0089 discloses microprocessor 102 of SD-WAN appliance 80 may retrieve and execute instructions stored by various data stores that cause microprocessor 102 to perform the operations of PDPS engine 110, sampling module 154, and advanced policy-based routing module 158, for example) and (3) a query language join condition on the at least a first column and the at least a second column; receiving a request from or on behalf of a machine learning application for data stored in a database (para. 0066 discloses PDPS engine 110 may query the reference data store 90 and determine that the packet size of 64 bits is already represented in the reference data store 90, for example); determining that the data view is associated with the request; retrieving the data view; causing the computer-implementable instructions to be executed (para. 0050 discloses microprocessor 102 of SD-WAN appliance 80 may retrieve and execute instructions stored by various data stores that cause microprocessor 102 to perform the operations of PDPS engine 110 and services 131, for example);; receiving query results in response to the execution of the computer-implementable instructions (para. 0066 discloses PDPS engine 110 may query the reference data store 90 and determine that the packet size of 64 bits is already represented in the reference data store 90, for example); and  - 36 -RAH 8880-102406-01 05/30/19FILED VIA EFS ON sending the query results as a response to the request (fig. 7 furthermore step 306 and para. 0040 discloses the data carried by QoE probe packets may include one or more of timestamps for sending or receiving a test packet, error estimates for sending or receiving the test packet, a sequence number for sending the test packet, a time-to-live (TTL) value for the test packet, a keepalive packet data unit (PDU), and/or a count of serviced packets, bytes, or subscribers, for example).

Mohan failed to explicitly discloses the computer-implementable instructions comprising: (1) a reference to at least a first column of a first table of a relational database system, the first table storing data processible by the machine learning application; (2) a reference to at least a second column of a second table of the relational database system, the second table storing consent information.

(fig. 3, furthermore para. 0039 discloses information read from the first application 310-a by the plugin 315-a may be passed by the web server 325 to the backend server 330 and on to one or more databases for storage, for example), the first table storing data processible by the machine learning application; (2) a reference to at least a second column of a second table of the relational database system, the second table storing consent information (para. 0039 discloses historical data may be stored in a database specific to the first application 310a, in a database supporting machine-learning, or in some other database or data storage system. This data may be retrieved for machine-learning purposes by the action suggestion tool 335. In some cases, if a user selects to perform an action suggested by the plugin 315-a, the action may involve information stored in the application 310-a, for example).

Mohan and Adaska are analogous art because they both are directed to Method for performing automated action selection of an application e.g. email application, time entry application and word processing application, on a user device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Mohan with the specified features of Adaska because they are from the same field of endeavor.

[Adaska: Abstract].  

As per claim 10, as applied above, Mohan as modified Adaska discloses wherein the defining occurs automatically in response to the receiving of the request (fig. 7 of Mohan furthermore step 306 and para. 0040 of Mohan discloses the data carried by QoE probe packets may include one or more of timestamps for sending or receiving a test packet, error estimates for sending or receiving the test packet, a sequence number for sending the test packet, a time-to-live (TTL) value for the test packet, a keepalive packet data unit (PDU), and/or a count of serviced packets, bytes, or subscribers, for example).  
  
As per claim 11, as applied above, Mohan as modified Adaska discloses wherein the at least a first column and the at least a second column represent a data subject attribute name (para. 0097 of Mohan discloses APBR is a type of session-based, application-aware routing mechanism. This mechanism combines a policy-based routing and application-aware traffic management solution. APBR involves classifying the flows based on attributes of various applications and applying filters based on these attributes to redirect the traffic, for example). 

As per claim 12, as applied above, Mohan as modified Adaska discloses wherein the join condition is further on at least a third column of the first table and at least a fourth column of the second table, the at least a third column and the at least a fourth column representing a data controller attribute name (para. 0097 of Mohan discloses APBR is a type of session-based, application-aware routing mechanism. This mechanism combines a policy-based routing and application-aware traffic management solution. APBR involves classifying the flows based on attributes of various applications and applying filters based on these attributes to redirect the traffic, for example).
 
As per claim 13, as applied above, Mohan as modified Adaska discloses the computer-implementable instructions further comprising: filtering records produced at least in part from the query language join condition on a purpose type, wherein the purpose type is a purpose type specified for the machine learning application (fig. 4 of Mohan depicted for example, microprocessor 102 of SD-WAN appliance 80 may retrieve and execute instructions stored by various data stores that cause microprocessor 102 to perform the operations of PDPS engine 110, sampling module 154, and advanced policy-based routing module 158). 

As per claim 14, as applied above, Mohan as modified Adaska discloses filtering records produced at least in part from the query language join condition by comparing a current time with a consent validity time (para. 0057 of Mohan discloses other example operations that may be specified with the next hops include filter determination and application, or a rate limiter determination and application, for example). 

As per claim 15, as applied above, Mohan as modified Adaska discloses wherein at least a portion of the computer- implementable instructions are implemented in a dynamic query language statement (fig. 4 of Mohan depicted for example, microprocessor 102 of SD-WAN appliance 80 may retrieve and execute instructions stored by various data stores that cause microprocessor 102 to perform the operations of PDPS engine 110, sampling module 154, and advanced policy-based routing module 158). 

As per claim 16, as applied above, Mohan as modified Adaska discloses wherein at least a first value for the at least a first column and at least a second value for the at least a second column are provided in the request and inserted into the dynamic query language statement (fig. 4 of Mohan depicted for example, microprocessor 102 of SD-WAN appliance 80 may retrieve and execute instructions stored by various data stores that cause microprocessor 102 to perform the operations of PDPS engine 110, sampling module 154, and advanced policy-based routing module 158).   

As per claim 17,  Mohan discloses one or more tangible computer-readable storage media storing: computer-executable instructions providing a first plurality of first data objects (para. 0011 discloses the non-transitory computer-readable storage medium storing instructions, furthermore see para. 0058, i.e. field programmable gate arrays, for example), a first data object comprising one or more first data elements and being first data subject data processable by a machine learning application (para. 0061 discloses PDPS engine 110 may also perform machine learning techniques to match the size of the probe packets to likely sizes of incoming/outgoing data packets in the data flows over links 118, for example); computer-executable instructions providing a second plurality of archiving objects, an archiving object defining a use status of one or more second data objects (fig. 4 depicted PDPS engine 110 may monitor the status of the data flow, for example), a second data object comprising, or being associated with, one or more second data elements, the second data elements being second data subject data, which can be, or can correspond to, the first data subject data ( fig. 4 depicted PDPS engine 110 may then select a WAN link from the plurality of WAN links that has respective metrics that most closely matches the set of one or more service-level agreement parameters as the WAN link on which to send the application data packet of the second data flow, for example).

Mohan failed to explicitly discloses computer-executable instructions mapping each of at least a portion of the first plurality of first data objects to an archiving object of the second plurality of archiving objects; computer-executable instructions correlating the at least a portion of the first plurality of first data objects with respective archiving objects of the second plurality of archiving objects based on the mapping; computer-executable instructions determining the use status information of the respective archiving objects; computer-executable instructions correlating the use status information of the respective archiving objects with the respective at least a portion of the first plurality of first data objects based on the mapping; and computer-executable instructions sending at least a portion of the correlated use status information to a remote computer system.  

However, Adaska discloses computer-executable instructions mapping each of at least a portion of the first plurality of first data objects to an archiving object of the second plurality of archiving objects; computer-executable instructions correlating the at least a portion of the first plurality of first data objects with respective archiving objects of the second plurality of archiving objects based on the mapping (fig. 4A and furthermore para. 0042 discloses an input vector 405 based on the data context. This may involve setting values in the input vector 405 based on the data context, performing word-to-vector (word2vec) operations or other word embedding operations on input text, performing vector mapping into a vector space, or some combination of these processes to generate the input vector 405. In a specific example (e.g., if the data context is based on an email application), the input vector 405 may include a set of rows corresponding to features of an email, for example); computer-executable instructions determining the use status information of the respective archiving objects; computer-executable instructions correlating the use status information of the respective archiving objects with the respective at least a portion of the first plurality of first data objects based on the mapping; and computer-executable instructions sending at least a portion of the correlated use status information to a remote computer system (para. 0039 discloses historical data may be stored in a database specific to the first application 310a, in a database supporting machine-learning, or in some other database or data storage system. This data may be retrieved for machine-learning purposes by the action suggestion tool 335. In some cases, if a user selects to perform an action suggested by the plugin 315-a, the action may involve information stored in the application 310-a, for example).
Mohan and Adaska are analogous art because they both are directed to Method for performing automated action selection of an application e.g. email application, time entry application and word processing application, on a user 

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Adaska with the teaching of Mohan in order for performing automated action selection of an application e.g. email application, time entry application and word processing application, on a user device [Adaska: Abstract].  

As per claim 18, as applied above, Mohan as modified Adaska discloses computer-executable instructions receiving a request for use status information of a first portion of the first plurality of first data objects, wherein the sending occurs in response to the request (para. 0058 of Mohan discloses  Lookup ASICs 106 may be implemented using forwarding application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), or any other equivalent integrated or discrete logic circuitry, as well as any combinations of such components, for example). 

As per claim 19, as applied above, Mohan as modified Adaska discloses receiving a request from a remote computer system to receive use status updates for the at least a portion of the first plurality of first data objects; (fig. 4 of Mohan depicted PDPS engine 110 may monitor the status of the data flow, for example).  

As per claim 20, as applied above, Mohan as modified Adaska discloses wherein the remote computing system causes at least one of the first data objects to be deleted from storage associated with the remote computer system in response to receiving the at least a portion of the correlated use status information (para. 0005, 0009-0011,0039,0042, 0046 and 0053 of Mohan discloses the network device sends a plurality of probe packets that includes a probe packet having the packet size to the respective WAN link to obtain an updated set of one or more metrics for the respective WAN link that includes metrics for the packet size and updates the reference data store to include the updated set of one or more metrics for each WAN link, for example). 

Pertinent Art 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Cao et al. discloses (Pub. No.: US 2013/0212103 A1) provide the method enables increasing a number of matching record pairs that is identified and 

Werner et al. (US Patent No.: 10,706,046 B2) provide system for data retrieval using the metadata-based general request translator and the adaptive storage optimizer; a computing device; and a computer-readable medium storing instructions for data retrieval.

Weider et al. (Pub. No.: US 2020/0380399 A1) provide non-transitory computer readable medium on which are stored instructions that when executed cause a programmable device to receive a request to perform data imbalance detection on the dataset associated with training the machine-learning (ML) model, identify a feature of the dataset for which data imbalance detection is to be performed and examine the dataset to determine a distribution of the feature across the dataset. The result of the determination may then be presented in a user interface element to help identify data imbalance in the dataset.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





A.G.
/ABIY GETACHEW/         Primary Examiner, Art Unit 2434 
December 29, 2021